Citation Nr: 0020506	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  98-15 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether the August 6, 1981 rating decision, which denied 
entitlement to service connection for hearing loss, and 
tinnitus, was clearly and unmistakably erroneous.  

2.  Entitlement to service connection for a skin condition, 
variously diagnosed as dermatitis and urticaria.

3.  Entitlement to service connection for a left hand and arm 
injury.

4.  Entitlement to service connection for tinea pedis.


REPRESENTATION

Appellant represented by:	Daniel D. Wedemeyer, Esq.



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 1997 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied entitlement to service 
connection for a left hand and arm injury, dermatitis of the 
perianal area, urticaria of the legs, poison ivy/oak, and 
tinea pedis; and determined that an August 6, 1981 rating 
decision, which denied entitlement to service connection for 
hearing loss and tinnitus, did not contain clear and 
unmistakable error (CUE).  

The Board notes that in a May 2000 written argument, the 
veteran's representative withdrew the issue of entitlement to 
service connection for poison ivy/oak from appellate 
consideration.  Thus, that issue will not be addressed by 
this decision.  The Board also notes that the May 2000 
written argument asserts that the August 6, 1981 rating 
decision was clearly and unmistakably erroneous in that it 
denied entitlement to service connection for a nervous 
condition.  However, a review of the record reflects that 
issue has not been addressed by the RO in a rating decision 
or statement of the case.  The RO only addressed whether the 
August 6, 1981 rating decision contained CUE with respect to 
the denial of entitlement to service connection for hearing 
loss and tinnitus.  Thus, the issue of whether the August 6, 
1981 rating decision contained CUE with respect to the denial 
of entitlement to service connection for a nervous condition 
is referred to the RO for appropriate consideration.  

Finally, the record reflects that in a November 1996 
statement, the veteran's representative stated that the 
veteran wished to reopen his claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).  The RO 
has not addressed this issue in a rating decision or 
statement of the case.  Thus, the issue is referred to the RO 
for appropriate consideration.



FINDINGS OF FACT

1.  In an unappealed August 6, 1981 rating decision, the RO 
denied entitlement to service connection for bilateral 
hearing loss and tinnitus.  The veteran was notified of his 
appellate rights and did not appeal that determination.  

2.  The evidence of record at the time of the August 6, 1981 
rating decision demonstrated the incurrence of bilateral 
hearing loss and left ear tinnitus during service.  

3.  Competent medical evidence of a nexus between a skin 
condition and an incident of service has not been presented.

4.  Competent medical evidence of a current diagnosis of a 
left hand and arm disability has not been presented. 

5.  Competent medical evidence of a current diagnosis of 
tinea pedis has not been presented. 



CONCLUSIONS OF LAW

1.  The August 6, 1981 rating decision contained clear and 
unmistakable error.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.105(a) (1999).  

2.  Bilateral hearing loss was incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2000).

3.  Left ear tinnitus was incurred in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 2000).

4.  The claim of entitlement to service connection for a skin 
condition, variously diagnosed as dermatitis and urticaria, 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

5.  The claim of entitlement to service connection for a left 
hand and arm condition is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

6.  The claim of entitlement to service connection for tinea 
pedis is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service personnel records reflect service in the Republic of 
Vietnam and receipt of citations and awards, including the 
Combat Infantryman Badge and the Vietnam Service Medal with 
three Bronze Stars.  

Service medical records reflect that upon enlistment 
examination dated in August 1966, the veteran's systems were 
clinically evaluated as normal.  No defects other than 
refractive error were noted.  Audiometric evaluation revealed 
pure tone 

thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
5
LEFT
15
10
10
10
5

An August 1966 report of medical history noted occasional 
sinusitis with no sequelae and a lacerated scalp at age five 
with no loss of consciousness and no complications.  Clinical 
records reflect treatment for sinus trouble, tendonitis, and 
a sore ankle.  A March 1967 Medical Certificate reflects the 
veteran complained of having blood poisoning and tonsillitis.  
A diagnosis of nasal obstruction and chronic tonsillitis was 
noted.  A March 1967 clinical record noted there was no 
mental illness.  A subsequent July 1967 clinical record 
reflects complaints of ringing in the ears for the past two 
years.  It was noted that as the chronicity of his hearing 
problem was discussed, the veteran began to admit that what 
he really wanted was to be out of the service.  A diagnosis 
of "observation for psychiatric disease: none found" was 
noted.  Additional July 1967 clinical records reflect 
complaints of tinnitus in the left ear following an explosion 
and decreased hearing.  An impression of high frequency 
sensorineural hearing loss in the left ear secondary to 
acoustic trauma was noted.  Audiometric testing revealed pure 
tone thresholds in decibels, as follows:




HERTZ



500
1000
2000
4000
6000
RIGHT
10
10
5
25
45
LEFT
25
25
15
60
65

A September 1967 clinical record noted that an audiogram 
showed bilateral hearing loss and that the veteran should 
have an H3 profile.  Tinea was noted in a November 1967 
clinical record and urticaria on the legs and hips was noted 
in December 1967.  A January 1968 clinical record reflects a 
diagnosis of an emotionally unstable personality manifested 
by frustration, resentment, and use of unauthorized drugs.  A 
complaint of tinnitus was also noted.  

An April 1968 clinical record notes an infection of the 
distal phalanx of the left thumb with no adenopathy.  A July 
1968 audiometric examination revealed pure tone thresholds, 
in decibels, as follows:





HERTZ





250
500
1000
2000
3000
4000
6000
8000
RIGHT
15
10
15
15
N/R
30
N/R
50
LEFT
15
15
15
15
N/R
60
N/R
45

Upon separation examination dated in October 1968, the 
veteran's systems were clinically evaluated as normal.  
Audiometric testing revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
N/R
0
LEFT
0
5
5
N/R
0

In his October 1968 report of medical history, the veteran 
reported eye trouble; ear, nose, and throat trouble; 
sinusitis; a history of head injury; venereal disease; and 
nervous trouble. 

A February 1969 VA treatment record reflects the veteran 
complained of malaise and a swollen throat.  A diagnosis of a 
deviated septum was noted.  

Upon VA examination dated in June 1981, a mental examination 
revealed a diagnosis of borderline personality disorder, 
manifested by impulsiveness, unstable relationships, intense 
anger, and an affect of instability.  Audiometric evaluation 

revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
40
60
LEFT
20
15
15
50
70

Severe high frequency sensorineural hearing loss in both ears 
and constant tinnitus in the left ear was noted.  The 
examiner noted no skin defects other than a papilloma on the 
penile shaft.  Other relevant diagnoses of "polydrug" use, 
alcoholism, and penicillin allergy were noted.  

In an August 6, 1981 rating decision, the RO denied 
entitlement to service connection for bilateral sensorineural 
hearing loss, tinnitus, and a nervous condition.  It was 
noted that there was no hearing loss noted at the time of 
separation from service or any indication of the existence of 
nerve deafness to a compensable degree within one year of 
discharge from service.  The RO also noted that tinnitus in 
the left ear was shown to have existed prior to service and 
was not aggravated by service.  

VA treatment records dated from 1986 to 1993 are of record.  
An undated prescription record reflects a notation of 
seborrheic dermatitis.  Additional relevant records reflect 
treatment for a scar in the coccygeal area following a 
pressure sore.  A February 1989 clinical record notes a small 
dime size ulcer on the right foot, a small dime size ulcer on 
the left hip, a small indolent ulcer on the right heel, and 
an ulcer in the sacral area.  It was noted that there was no 
discharge from any of the ulcers.  Local treatment with 
Betadine soaks was also noted.  Treatment for an ulcer of the 
left ankle was also noted in June 1990.  A discharge summary 
dated in 1993 reflects relevant treatment for decubitus 
ulcers in the right ischial area, the right heel, the left 
heel, and the left ankle area.  A December 1994 VA discharge 
summary reflects treatment of a right ischial ulcer and a 
left thigh burn injury.  A VA discharge summary dated from 
November 1995 to February 1996 reflects a relevant discharge 
diagnosis of dermatitis on the face.  It was noted the 
veteran had a skin condition and itchy dermatitis and he was 
being effectively treated with tetracycline.  An April 1996 
treatment record reflects a notation of dermatitis.  

Law and Regulations Applicable to Service Connection Claims

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1110 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d).  Certain chronic disabilities, such as hearing 
loss, will be presumed to be related to service if manifested 
to a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309 (1999).  

In the alternative, service connection may be established by 
a continuity of symptomatology between a current disorder and 
service.  38 C.F.R. § 3.303(d); Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).  Lay observations of symptomatology are 
pertinent to the development of a claim of service connection 
if corroborated by medical evidence.  See Rhodes v. Brown, 4 
Vet. App. 124, 126-127 (1993).

In any case where a veteran was engaged in combat with the 
enemy during a period of war, the VA shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by said 
service such satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b)
(West 1991).

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence of a 
well-grounded claim.  
38 U.S.C.A. §  5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  An allegation of a disorder that 
is service-connected is not sufficient; the veteran must 
submit evidence in support of a claim that would "justify a 
belief by a fair and impartial individual that the claim is 
plausible."  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability; lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service; and competent medical evidence of a nexus between 
the in-service injury or disease and the current disability.  
Caluza v.  Brown, 7 Vet. App. 498 (1995).  A claim based on 
chronicity may be well grounded if the chronic condition is 
observed during service, continuity of symptomatology is 
demonstrated thereafter and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).  Where the determinant issue 
involves a question of medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible or possible is required to establish a 
well-grounded claim.  Lay assertions of medical causation 
cannot constitute evidence sufficient to render a claim well 
grounded under 
38 U.S.C.A. §  5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

I.  Skin Condition

The veteran claims entitlement to service connection for a 
skin condition, variously diagnosed as dermatitis and 
urticaria.  He asserts that his treatment for a skin 
condition during service and subsequent treatment in November 
1995 and February 1996 warrant service connection.  

Although the record does reflect treatment for a skin 
condition in service and treatment for dermatitis in 1995 and 
1996, the record is silent for competent medical evidence of 
a nexus between the veteran's current skin condition and the 
urticaria observed during service, or any other incident of 
service.  As stated by the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court"), 
where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. at 93.  The veteran's 
assertion that his current skin condition is related to the 
urticaria diagnosed during service involves questions of 
medical causation or diagnosis.  As lay persons are not 
competent to offer such medical opinions, such assertions 
cannot constitute evidence to render the claim well grounded.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Additionally, although the veteran's service medical records 
do reflect treatment for urticaria on the legs and hips in 
December 1967; the subsequent service medical records and 
post-service records are silent for any evidence of treatment 
or diagnoses related to a skin condition until November 1995, 
more than twenty years after discharge from service.  
Additionally, the record reflects that upon VA examination 
dated in June 1981, no skin defects were noted other than a 
papilloma on the penile shaft.  Therefore, the veteran has 
not demonstrated the presence of a chronic disorder in 
service or evidence of continuity of symptoms so as to 
warrant further development under 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).

The Board recognizes that the veteran served in combat in the 
Republic of Vietnam.  However, 38 U.S.C.A. § 1154(b) does not 
eliminate the need for medical evidence showing a nexus 
between service and the condition for which service 
connection is sought.  See Libertine v. Brown, 9 Vet. App. 
521, 524 (1996).  In short, the provisions of Section 1154(b) 
relate to the question of whether a particular disease or 
injury was incurred or aggravated in service, that is, what 
happened then, not the questions of either current disability 
or nexus to service, both of which require competent medical 
evidence.  See Caluza, 7 Vet. App. at 504; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rapideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Therefore, in the absence 
of competent medical evidence of a nexus between the 
veteran's current skin condition and an incident of service, 
the claim is not well grounded and must be denied.  

II.  Left Hand and Arm Injury

The veteran claims entitlement to service connection for a 
left hand and arm injury that occurred during 1967 in 
Vietnam.  Following a careful review of the evidence of 
record, the Board concludes that entitlement to service 
connection for a left hand and arm injury is not warranted.

The veteran's service medical records are silent for 
complaints or treatment of a left hand and arm injury.  The 
Board recognizes that the veteran served in combat; however, 
even assuming that he did incur a left hand and arm injury in 
service, the record is silent for competent medical evidence 
of a current diagnosis of a left hand and arm disability.  As 
previously noted, the Court has limited service connection to 
those cases where the underlying in-service incident has 
resulted in a disability.  In the absence of proof of a 
present disability, a valid claim has not been presented.  
See Brammer v. Derwinski, 3 Vet. App. at 225; Libertine v. 
Brown, 9 Vet. App. at 524.  Thus, in the absence of competent 
evidence of a current diagnosis of a left hand and arm injury 
as a result of service, the veteran's claim is not well 
grounded and must be denied.

III.  Tinea Pedis

The veteran is also seeking entitlement to service connection 
for tinea pedis.  The veteran's service medical records do 
reflect a notation of tinea in November 1967.  However, the 
record is silent for competent medical evidence of a current 
diagnosis of tinea.  In fact, the record is silent for any 
subsequent treatment for tinea after November 1967.  As 
previously noted, in the absence of competent medical 
evidence of a current disability, the claim is not well 
grounded and must be denied.  See Brammer v. Derwinski, 3 
Vet. App. at 225; Libertine v. Brown, 9 Vet. App. at 524.

IV.  Clear and Unmistakable Error

The Board notes that the veteran's claim of CUE must be 
addressed by evaluating the evidence of record at the time of 
the rating action in question, August 6, 1981.  That evidence 
consists of the service medical records and the June 1981 VA 
examination report.

The law and regulations applicable to claims alleging CUE 
provide that the decision of a duly constituted rating agency 
or other agency of original jurisdiction on which an action 
was predicated will be final and binding upon all field 
offices of VA as to conclusions based on evidence on file at 
that time and will not be subject to revision on the same 
factual basis except by duly constituted appellate 
authorities or except as provided in 38 C.F.R. § 3.105.  See 
38 C.F.R. § 3.104(a).  

The veteran contends that the unappealed August 6, 1981 
rating decision, which denied entitlement to service 
connection for hearing loss and tinnitus, was clearly and 
unmistakably erroneous.  The applicable law and regulations 
provide that CUE is the kind of error, or fact or law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Even when the premise of the error is accepted, if it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be, ipso facto, clear 
and unmistakable.  See Fugo v. Brown, 6 Vet. App. 40 (1993).  

The Court has propounded a three pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination:  "(a) [E]ither the correct facts, as they 
were known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or regulatory 
provisions extent at that time were incorrectly applied; (2) 
The error must be 'undebatable' and of the sort 'which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made'; and (3) A determination that there 
was CUE must be based on the record and the law that existed 
at the time of the prior adjudication."  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 
Vet. App. 310, 313-314 (1992).  

The veteran contends that the August 6, 1981 rating decision 
involved CUE by the RO in that it incorrectly applied, or 
failed to apply, the statutory provisions regarding the 
presumption of soundness and combat veterans, as well as the 
benefit-of-the-doubt doctrine.  In August 1981, the statutory 
provision governing presumption of soundness for wartime 
veterans was codified at 38 U.S.C.A. § 311 (1979) and the 
statutory provision regarding combat veterans was codified at 
38 U.S.C.A. § 354 (1979).  Both of these statutes were 
renumbered effective August 6, 1991 pursuant to Public Law 
102-83, § 5a, (105 Stat. 406).  The presumption of soundness 
for wartime veterans is now codified at 38 U.S.C.A. § 1111 
(West 1991) and the statutory provision regarding combat 
veterans is codified at 38 U.S.C.A. § 1154.  The substance of 
the statutory provisions has not changed.  

The law provides that a veteran will be considered to have 
been in sound condition when examined, accepted, and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
the injury or disease existed prior thereto.  See 38 U.S.C.A. 
§ 311 (West 1979); 38 U.S.C.A. § 1111 (West 1991); see also 
38 C.F.R. § 3.304(b) (1999).  

The law further provides that in any case where a veteran was 
engaged in combat with the enemy during a period of war, the 
VA shall accept as sufficient proof of service connection of 
any disease or injury alleged to have been incurred in or 
aggravated by said service such satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions, 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  Service connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  See 38 U.S.C.A. § 354 
(West 1979); 38 U.S.C.A. § 1154(b) (West 1991).

Additionally, at the time of the August 6, 1981 rating 
decision, the regulations provided that when all evidence is 
assembled, the Secretary is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against a claim, 
in which case, the claim is denied.  See 38 C.F.R. § 3.102 
(1980).  That regulation has also remained essentially 
unchanged.  

In the August 6, 1981 rating decision, the RO recited the 
evidence of record and noted that hearing loss was not found 
at the time of separation from service, nor was there any 
indication of the existence of nerve deafness to a 
compensable degree within one year following separation from 
service.  The RO also stated that tinnitus in the left ear 
was shown to have existed prior to service and concluded that 
it was not aggravated by service.  The rating decision fails 
to reflect consideration of the aforementioned presumption of 
soundness and combat veteran statutory provisions, as well as 
the benefit-of-the-doubt rule.

Before concluding that CUE is present in the August 6, 1981 
rating decision, the Board must determine whether the error 
is "undebatable" and of the sort which, had it not been 
made, would have manifestly changed the outcome of the 
decision.  The veteran's service medical records clearly 
reflect that the veteran's enlistment examination showed 
normal hearing and noted no tinnitus.  However, in July 1967, 
the veteran complained of tinnitus in the left ear following 
an explosion and an impression of high frequency 
sensorineural hearing loss was noted in the left ear 
secondary to acoustic trauma.  Additionally, a September 1967 
clinical record noted bilateral hearing loss and an H3 
physical profile, and a July 1968 audiometric evaluation 
showed bilateral high frequency hearing loss.  

The RO's determination that the veteran's tinnitus pre-
existed service appears to be based upon a July 1967 clinical 
record, which noted the veteran complained of ringing in his 
ears for two years.  However, as the veteran's enlistment 
examination noted the veteran's hearing as normal with no 
notations of tinnitus, the veteran is presumed to have been 
in sound condition at that time except where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto.  The record is 
silent for any evidence, other than the statement in the July 
1967 clinical record, of tinnitus prior to service.  The 
Board concludes that the aforementioned July 1967 statement 
is insufficient to amount to clear and unmistakable evidence 
of tinnitus prior to service.  

Thus, the record showed tinnitus incurred in service, a 
notation of ear, nose, and throat trouble on the October 1968 
report of medical history, and a finding of constant tinnitus 
upon VA examination dated in June 1981.  The record also 
showed numerous audiometric evaluations demonstrating hearing 
loss during service, including within a few months of 
discharge, as well as hearing loss upon VA examination in 
June 1981.  In light of this evidence, the Board concludes 
that the August 6, 1981 rating decision was not a reasonable 
exercise of rating judgment, but rather the kind of clear and 
unmistakable error defined in Fugo v. Brown, supra.  The 
evidence reasonably available to the RO at the time of the 
August 6, 1981 rating decision was sufficient to demonstrate 
the incurrence of bilateral hearing loss and tinnitus in 
service.  The failure to apply the provisions of 38 U.S.C.A. 
§ 311 (West 1979) and 38 C.F.R. § 3.102 (1979) in the August 
6, 1981 rating decision was clearly and unmistakably 
erroneous.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.105; Fugo, 
supra; Damrel, supra.

The Board recognizes that the determination of whether the 
veteran has a service-connectable hearing loss is governed by 
38 C.F.R. §  3.385, which states that hearing loss will be 
considered to be a "disability" when the threshold level in 
any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz 
is 40 decibels or greater; or the thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
speech recognition scores are less than 94 percent.  
38 C.F.R. § 3.385 (1999).  However, that regulatory provision 
was not in effect at the time of the August 6, 1981 rating 
decision.  Additionally, the Court has held that the 
threshold for normal hearing is from 0 to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  



ORDER

The August 6, 1981 rating decision contains clear and 
unmistakable error; service connection for bilateral hearing 
loss and left ear tinnitus is warranted.  The appeal is 
granted to this extent, subject to the law and regulations 
governing the payment of monetary benefits.  

The claim of entitlement to service connection for a skin 
condition, variously diagnosed as dermatitis and urticaria, 
is denied.

The claim of entitlement to service connection for a left 
hand and arm injury is denied.

The claim of entitlement to service connection for tinea 
pedis is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

